DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 12/30/2020. Claims 1–20 are pending and are examined below.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4–11, 13, 14, and 16–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Schroeder et al. (US20170291560A1) in view of Ye et al. (US20220185299A1), from here on referred to as Schroeder ‘560 and Ye, respectively.


As to claim 1, Schroeder ‘560 discloses a computer-implemented method of a vehicle safety system, comprising:
determining, by the one or more processors, that a vehicle computing platform has failed (“[A] safe state is selected from the plurality of safe states depending upon which of the aforementioned control devices has an error or has failed (i.e., is or is not available).” ¶ 26.);
iterating, by the one or more processors, through a vehicle safety response control level hierarchy to determine a highest vehicle safety response control level in the hierarchy that is supported by a current operational status of the vehicle (“If, according to a step 103, an error is detected during the fully automated guidance, then according to a step 105, a safe state is selected from a plurality of safe states as a function of one parameter.” ¶ 47. “FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68; FIG. 3.);
selecting, by the one or more processors, the highest vehicle safety response control level in the hierarchy that is supported by the current operational status of the vehicle as a current vehicle safety response control level (“FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68, FIG. 3. See also ¶ 73 which provides an illustrative example of a cascade of selecting a safe state.);
determining, by the one or more processors, a set of vehicle safety response control commands corresponding to the current vehicle safety response control level (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: 1) Complete redundant continuation of driving …. 2) Assume the speed of the vehicle in front (thus, the preceding vehicle) and follow the lane …. 3) Active lane change to the emergency stopping lane …. 4) Slow drifting in the direction of the shoulder or emergency stopping lane …. 5) Braking in its own lane …. [And] 6) (Straightline) braking.” ¶ 73.); and
sending, by the one or more processors, the set of vehicle safety response control commands to one or more actuators of the vehicle to initiate a safety response measure for the vehicle in response to failure of the vehicle computing platform (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: 1) Complete redundant continuation of driving …. 2) Assume the speed of the vehicle in front (thus, the preceding vehicle) and follow the lane …. 3) Active lane change to the emergency stopping lane …. 4) Slow drifting in the direction of the shoulder or emergency stopping lane …. 5) Braking in its own lane …. [And] 6) (Straightline) braking.” ¶ 73.).
Schroeder ‘560  fails to explicitly disclose receiving, by one or more processors of a vehicle, future vehicle trajectory data from a vehicle computing platform of the vehicle.
However, Ye teaches receiving, by one or more processors of a vehicle, future vehicle trajectory data from a vehicle computing platform of the vehicle (“The primary plan can include and/or represent any or all of: the trajectory (or any other instructions) determined for the agent to traverse a selected route for the agent …. The selected primary plan is preferably along a predetermined route.” ¶ 95. That is, the determined trajectory for the vehicle to traverse a predetermined route is analogous to future vehicle trajectory data.). 
Schroeder ‘560 discloses determining a set of vehicle safety response control commands corresponding to the current vehicle safety response control level, and controlling the vehicle to follow the determined safety response. Ye teaches receiving future vehicle trajectory data from a vehicle computing platform of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the feature of: receiving, by one or more processors of a vehicle, future vehicle trajectory data from a vehicle computing platform of the vehicle, as taught by Ye, because it is a well-known and useful feature in the art for performing a vehicle control safety response as to take the predicted motion of the vehicle into account. In this way, control of the vehicle may take into account the future motion of the vehicle and adjust accordingly; hence enhancing both efficiency and safety of the control operation.

Independent claim 13 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claims 2 and 14, Schroeder ‘560 discloses wherein iterating through the vehicle safety response control level hierarchy comprises:
determining that a first vehicle safety response control level is a highest overall vehicle safety response control level in the hierarchy that is capable of being supported by the vehicle (“FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68, FIG. 3. See also ¶ 73 which provides an illustrative example of a cascade of selecting a safe state.);
identifying one or more components of the vehicle corresponding to the first vehicle safety response control level (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 2) Assume the speed of the vehicle in front (thus, the preceding vehicle) and follow the lane: this strategy is advantageous on little-used freeways, with vehicle in front and available front sensor system.” (Emphasis added.) ¶ 73. That is, a higher-level safety response is selected based on an identification of an operational sensor system.);
determining that the one or more components are operational (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 2) Assume the speed of the vehicle in front (thus, the preceding vehicle) and follow the lane: this strategy is advantageous on little-used freeways, with vehicle in front and available front sensor system.” (Emphasis added.) ¶ 73. That is, a higher-level safety response is selected based on an identification of an operational sensor system.); and
determining that the first vehicle safety response control level is the highest vehicle safety response control level in the hierarchy that is supported by the current operational status of the vehicle (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 2) Assume the speed of the vehicle in front (thus, the preceding vehicle) and follow the lane: this strategy is advantageous on little-used freeways, with vehicle in front and available front sensor system.” (Emphasis added.) ¶ 73. That is, a higher-level safety response is selected based on an identification of an operational sensor system.).

As to claims 4 and 16, Schroeder ‘560 discloses: 
	wherein the one or more components comprise one or more sensors of the vehicle (“In the case of a sensor failure, preferably the first state (roadside stopping area/lane change to the right edge of the roadway) or the second state (keep in own lane) is provided.” (Emphasis added.) ¶ 41. That is, one more sensors are vehicle components that may be taken into account as to determine the vehicle’s operability. See also ¶¶ 24–25.); and 
	receiving sensor data from the one or more sensors (“With regard to the sensor availability, it is noted that here it is a matter, namely, of which driving-environment and inertial sensors of the vehicle are still available. For instance, if the driving-environment sensors to the front fail (thus, loss of a front sensor system), then a different safe state must be selected than if only the rear sensors or the side sensors of the vehicle fail.” ¶ 24. In other words, if the sensors are available, sensor data will be received from the available sensors.).
	Schroeder ‘560 fails to explicitly disclose wherein determining the set of vehicle safety response control commands corresponding to the current vehicle safety response control level comprises:
	generating an initial set of control commands based at least in part on the future vehicle trajectory data; and
	augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands.
	However, Ye teaches wherein determining the set of vehicle safety response control commands corresponding to the current vehicle safety response control level comprises:
	generating an initial set of control commands based at least in part on the future vehicle trajectory data (“The primary plan [i.e., an initial plan associated with an initial set of control commands] is preferably determined as a 1st set of outputs (and/or actuator control commands associated with the 1st set of outputs) of the computing system based on inputs from the system and any or all of: sensor input from the set of sensor.” (Emphasis added.) ¶ 98.); and
	augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands (“S210 can optionally include determining a set of sensor inputs which can be used to validate an operational plan (e.g., primary plan and/or fallback plan) and/or facilitate guidance of the autonomous agent according to a fallback plan.” (Emphasis added.) ¶ 112. That is, facilitating guidance to a fallback plan based on obtained sensor inputs is analogous to augmenting the initial set of control commands using the sensor data to generate vehicle safety response control commands.).
	Schroeder ‘560 discloses determining if vehicle components are operational, determining that the first vehicle safety response control level is the highest vehicle safety response control level that is supported by the current operational status of the vehicle, and wherein the one or more components comprise one or more sensors of the vehicle. Ye teaches generating an initial set of control commands based at least in part on the future vehicle trajectory data, and augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the features of: generating an initial set of control commands based at least in part on the future vehicle trajectory data; and augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands—as taught by Ye—because they are well-known and useful features in the art for performing vehicle control. It is well-known in the art for a control system to incorporate sensor data to augment control commands for safety purposes (e.g., obstacle avoidance). In this way, up-to-date information pertaining to a vehicle’s trajectory may be utilized to perform vehicle safety response controls; hence enhancing safety and operability of the vehicle safety control. 

As to claims 5 and 17, Schroeder ‘560 discloses wherein the sensor data comprises first sensor data received from an inertial sensor (“With regard to the sensor availability, it is noted that here it is a matter, namely, of which driving-environment and inertial sensors of the vehicle are still available.” ¶ 24.), and 
wherein augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands comprises generating one or more vehicle steering control commands that, when implemented, cause the one or more actuators to adjust a steering control of the vehicle to mitigate a deviation between an actual trajectory of the vehicle and a planned trajectory indicated by the future vehicle trajectory data (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 4) Slow drifting in the direction of the shoulder or emergency stopping lane: …. the vehicle attempts to drift slowly to the right (in the direction of the shoulder). ‘Slowly’ depends especially upon how much steering-wheel torque is still able to be provided.” ¶ 73.).

As to claims 6 and 18, Schroeder ‘560 discloses wherein the sensor data comprises first sensor data received from a radar-based sensor (“A driving-environment sensor is, e.g., a radar sensor.” ¶ 25.).
	Schroeder ‘560 fails to explicitly disclose wherein augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands comprises:
detecting, using the first sensor data, an obstacle along a planned trajectory indicated by the future vehicle trajectory data; and
generating one or more vehicle throttle control commands that, when implemented, cause the one or more actuators to increase a rate of deceleration of the vehicle to avoid a collision with the obstacle.
However, Ye teaches wherein augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands comprises:
detecting, using the first sensor data, an obstacle along a planned trajectory indicated by the future vehicle trajectory data (“The fallback controller can additionally or alternatively be configured to … modify maneuvers/path plans (e.g., execute a full stop in response to obstacle detection).” (Emphasis added.) ¶ 76); and
generating one or more vehicle throttle control commands that, when implemented, cause the one or more actuators to increase a rate of deceleration of the vehicle to avoid a collision with the obstacle (“The fallback controller can additionally or alternatively be configured to … modify maneuvers/path plans (e.g., execute a full stop in response to obstacle detection).” (Emphases added.) ¶ 76.).
Schroeder ‘560 discloses determining if vehicle components are operational, determining that the first vehicle safety response control level is the highest vehicle safety response control level that is supported by the current operational status of the vehicle, wherein the one or more components comprise one or more sensors of the vehicle, and receiving sensor data from a radar. Ye teaches decelerating a vehicle to avoid a collision with an obstacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the features of: detecting, using the first sensor data, an obstacle along a planned trajectory indicated by the future vehicle trajectory data; and generating one or more vehicle throttle control commands that, when implemented, cause the one or more actuators to increase a rate of deceleration of the vehicle to avoid a collision with the obstacle—as taught by Ye—because they are well-known and useful features in the art. It is well-known in the art that deceleration is a useful operation for obstacle avoidance. Hence, one of ordinary skill in the art would have been motivated to incorporate these features in order to enhance safety and operability of the vehicle safety control.

As to claims 7 and 19, Schroeder ‘560 discloses wherein the sensor data comprises first sensor data received from a radar-based sensor (“A driving-environment sensor is, e.g., a radar sensor.” ¶ 25.).
	Schroeder ‘560 fails to explicitly disclose wherein augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands comprises:
detecting, using the first sensor data, an obstacle along a planned trajectory indicated by the future vehicle trajectory data; and
generating one or more vehicle steering control commands that, when implemented, cause the one or more actuators to initiate an alternate vehicle trajectory to the planned trajectory in order to avoid a collision with the obstacle.
However, Ye teaches wherein augmenting the initial set of control commands using the sensor data to generate the set of vehicle safety response control commands comprises:
detecting, using the first sensor data, an obstacle along a planned trajectory indicated by the future vehicle trajectory data (“The fallback controller can additionally or alternatively be configured to … modify maneuvers/path plans (e.g., execute a full stop in response to obstacle detection).” (Emphasis added.) ¶ 76.); and
generating one or more vehicle steering control commands that, when implemented, cause the one or more actuators to initiate an alternate vehicle trajectory to the planned trajectory in order to avoid a collision with the obstacle (“The fallback controller can additionally or alternatively be configured to … modify maneuvers/path plans (e.g., execute a full stop in response to obstacle detection).” (Emphasis added.) ¶ 76. Modifying a maneuver is analogous to initiating an alternate vehicle trajectory as to avoid collision with an obstacle. Performing steering is implicit in modifying a maneuver as steering is a necessary operation to maneuver a vehicle around an obstacle.).
Schroeder ‘560 discloses determining if vehicle components are operational, determining that the first vehicle safety response control level is the highest vehicle safety response control level that is supported by the current operational status of the vehicle, wherein the one or more components comprise one or more sensors of the vehicle, and receiving sensor data from a radar. Ye teaches maneuvering a vehicle to avoid a collision with an obstacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the features of: detecting, using the first sensor data, an obstacle along a planned trajectory indicated by the future vehicle trajectory data; and generating one or more vehicle steering control commands that, when implemented, cause the one or more actuators to initiate an alternate vehicle trajectory to the planned trajectory in order to avoid a collision with the obstacle—as taught by Ye—because they are well-known and useful features in the art. It is well-known in the art that steering is a useful operation for obstacle avoidance. Hence, one of ordinary skill in the art would have been motivated to incorporate these features in order to enhance safety and operability of the vehicle safety control.
As to claims 8 and 20, Schroeder ‘560 discloses wherein iterating through the vehicle safety response control level hierarchy comprises:
determining that a first vehicle safety response control level is a highest overall vehicle safety response control level in the hierarchy that is capable of being supported by the vehicle (“FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68, FIG. 3. See also ¶ 73 which provides an illustrative example of a cascade of selecting a safe state.);
identifying one or more components of the vehicle corresponding to the first vehicle safety response control level (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 2) Assume the speed of the vehicle in front (thus, the preceding vehicle) and follow the lane: this strategy is advantageous on little-used freeways, with vehicle in front and available front sensor system.” (Emphasis added.) ¶ 73. That is, a higher-level safety response is selected based on an identification of an operational sensor system.);
determining that at least one of the one or more components is not operational (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: 1) Complete redundant continuation of driving: A redundantly designed sensor/control device fails. Here, continuing to drive with primary sensors and without redundancy, possibly at reduced speed and with reduced range of functions, is the safest state in certain situations.” (Emphasis added.) ¶ 73.);
determining that a second vehicle safety response control level is a next highest control level in the hierarchy after the first vehicle safety response control level that is capable of being supported by the vehicle (“FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68, FIG. 3.); and
determining that the second vehicle safety response control level is the highest vehicle safety response control level in the hierarchy that is supported by the current operational status of the vehicle (“FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68, FIG. 3.).

As to claim 9, Schroeder ‘560 discloses:
determining that the second vehicle safety response control level is a lowest control level in the hierarchy (“FIG. 3 shows a cascade of safe states, for which given availabilities may then be defined, for example. Different escalation levels are shown. The least critical level is a continuation of driving (if, for example, a rear sensor should fail), but the fallback mode may further escalate (thus, the further states are started up depending on the situation) if, in addition, for instance, the steering system or the driver are also lost.” ¶ 68, FIG. 3.),
wherein determining the set of vehicle safety response control commands corresponding to the current vehicle safety response control level comprises determining that the second vehicle safety response control level corresponds to a hard braking control command (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 6) (Straightline) braking[:] If not only the ESP, but also the steering fails, the vehicle can only be brought to a standstill with the aid of the redundant brake.” ¶ 73.), and
wherein sending the set of vehicle safety response control commands to the one or more actuators comprises sending the hard braking control command to the one or more actuators to cause the one or more actuators to initiate a hard braking operation for the vehicle (“An illustrative cascade of exemplary strategies in the fallback system may look as follows, for example: …. 6) (Straightline) braking[:] If not only the ESP, but also the steering fails, the vehicle can only be brought to a standstill with the aid of the redundant brake.” ¶ 73.).

As to claim 10, Schroeder ‘560 fails to explicitly disclose wherein the one or more processors comprises a minimal risk condition control (MRCC) vehicle safety system.
	However, Ye teaches wherein the one or more processors comprises a minimal risk condition control (MRCC) vehicle safety system (“The low-level safety platform can use sensor inputs for any or all of: … implementing any suitable minimal risk condition (MRC).” ¶ 74.).
	Schroeder ‘560 discloses determining a set of vehicle safety response control commands corresponding to the current vehicle safety response control level, and controlling the vehicle to follow the determined safety response. Ye teaches wherein the one or more processors comprises a minimal risk condition control (MRCC) vehicle safety system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the feature of: wherein the one or more processors comprises a minimal risk condition control (MRCC) vehicle safety system—as taught by Ye—because it is a useful feature in the art for vehicle control. The incorporation of such a system ensures compliance to National Highway Transportation and Safety Administration (NHTSA) safety standards, wherein, in the event of a failure in automatic driving, the system facilitates safe operations of the vehicle and minimizes erratic driving behavior. Accordingly, the safety and operability of the vehicle control system is enhanced.

As to claim 11, Schroeder ‘560 fails to explicitly disclose wherein the one or more actuators constitute part of a drive-by-wire (DBW) vehicle system. 
	However, Ye teaches wherein the one or more actuators constitute part of a drive-by-wire (DBW) vehicle system (“The vehicle control system includes, interfaces with, and/or implements a drive-by-wire system of the vehicle.” ¶ 70.).
	Schroeder ‘560 discloses determining a set of vehicle safety response control commands corresponding to the current vehicle safety response control level, and controlling the vehicle to follow the determined safety response. Ye teaches  wherein the one or more actuators constitute part of a drive-by-wire (DBW) vehicle system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the feature of: wherein the one or more actuators constitute part of a drive-by-wire (DBW) vehicle system—as taught by Ye—because it is a useful feature in the art for vehicle control. A drive-by-wire system reduces the number of moving parts within a vehicle, reduces the vehicle’s weight, enhances fuel efficiency, and enables the incorporation of safety features (e.g., minimal risk condition control). Thus, the incorporation of this feature enhances the safety and operability of the vehicle control system.

Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Schroeder ‘560 in view of Ye, further in view of Liu et al. (US20210316755A1; from here on referred to as Liu). 

As to claims 3 and 15, the combination of Schroeder ‘560 and Ye fails to explicitly disclose wherein determining that the one or more components are operational comprises determining that a respective one or more values of one or more operational metrics for each of the one or more components satisfy a corresponding one or more threshold values.
	However, Liu teaches determining that a respective one or more values of one or more operational metrics for each of the one or more components satisfy a corresponding one or more threshold values (“In one embodiment, it is determined that a first zone failure risk score [i.e., respective one or more values of one or more operational metrics] of a first zone of the zones exceeds a first predetermined risk threshold. Thereafter, the sensor capability coverage of the ADV is modified in response to determining that the first zone failure risk score exceeds the first predetermined risk threshold. In one embodiment, it is determined that a first sensor fails to function properly. The sensor capability coverage of the ADV is modified based on a sensor coverage of the failed first sensor.” (Emphasis added.) ¶ 61.).
Schroeder ‘560 discloses determining a set of vehicle safety response control commands corresponding to the current vehicle safety response control level, and controlling the vehicle to follow the determined safety response. Ye teaches receiving future vehicle trajectory data from a vehicle computing platform of the vehicle. Liu teaches determining whether a component is operational based on one or more respective operational metrics satisfy respective threshold values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schroeder ‘560 and Ye with the feature of: determining that a respective one or more values of one or more operational metrics for each of the one or more components satisfy a corresponding one or more threshold values—as taught by Liu—because it is a well-known and useful feature in the art for performing a safety response. It is well-known in the art that determining whether operational values of vehicle components meet a threshold is a useful feature for determining the operational status of said vehicle components. In this way, vehicle control may be performed in tandem with the operational status of the vehicle components; for example, a safety response may be initiated if a vehicle component (e.g., a sensor) fails. Accordingly, the incorporation of this feature enhances the safety and operability of vehicle control.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Schroeder ‘560 in view of Ye, further in view of Schroeder et al. (US20170324844A1; from here on referred to as Schroeder ‘844). 

As to claim 12, Schroeder ‘560 fails to explicitly disclose wherein the MRCC vehicle safety system and the DWB vehicle system form part of an integrated system, and wherein the MRCC vehicle safety system communicates with the DWB vehicle system using a vehicle communication protocol.
	However, Ye teaches wherein the MRCC vehicle safety system and the DWB vehicle system form part of an integrated system, and wherein the MRCC vehicle safety system communicates with the DWB vehicle system using a vehicle communication protocol (“The low-level safety platform [associated with performing MRCC] is preferably in communication with the computing system [associated with the drive-by-wire system of the vehicle] and the vehicle communication network [i.e., a vehicle communication protocol] (e.g., CAN bus, ethernet, etc.).”  ¶ 72. See also ¶¶ 70, 74. ).
	 Schroeder ‘560 discloses determining a set of vehicle safety response control commands corresponding to the current vehicle safety response control level, and controlling the vehicle to follow the determined safety response. Ye teaches an integrated system incorporating a MRCC safety system, a DWB vehicle system, and a proprietary vehicle communication protocol. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroeder ‘560 and include the feature of: wherein the MRCC vehicle safety system and the DWB vehicle system form part of an integrated system, and wherein the MRCC vehicle safety system communicates with the DWB vehicle system using a vehicle communication protocol—as taught by Ye—because it is a useful feature in the art for vehicle control. As shown above in the rejections of claims 10 and 11, there are many benefits well-known in the art associated with minimal risk condition control and drive-by-wire, respectively. One of ordinary skill in the art would have recognized the benefit of incorporating both features through a proprietary vehicle communication protocol as to exploit the useful benefits of these systems. Moreover, a drive-by-wire system enables a more effective implementation of MRCC. Accordingly, the incorporation of this feature enhances the safety and operability of vehicle control.
	The combination of Schroeder ‘560 and Ye fails to explicitly disclose a proprietary vehicle communication protocol.
	However, Schroeder ‘844 teaches a proprietary vehicle communication protocol (“The process continues to step 402, which determines the protocol of the network 10. As noted above, the network 10 is part of a vehicle produced by a specific vehicle manufacturer that encodes its network traffic using its own proprietary protocols. Accordingly, the selector 30 determines the proprietary protocol used by the vehicle.” ¶ 39.).
Schroeder ‘560 discloses determining a set of vehicle safety response control commands corresponding to the current vehicle safety response control level, and controlling the vehicle to follow the determined safety response. Ye teaches an integrated system incorporating a MRCC safety system, a DWB vehicle system, and a proprietary vehicle communication protocol. Schroeder ‘844 teaches a proprietary vehicle communication protocol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schroeder ‘560 and Ye and include the feature of: a proprietary vehicle communication protocol, as taught be Schroeder ‘844, because it is well-known in the art that vehicles may use a proprietary vehicle communication protocol which is designed for performing specific purposes of the vehicle that said protocol is implemented in. In this way, operation of the vehicle is enhanced.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668